Citation Nr: 0028477	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-15 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1999 rating decision rendered by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


REMAND

Initially, the Board notes that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000); that is, he has presented a claim that is 
plausible.  Specifically, his assertions regarding an 
increase in severity of his psychiatric disorder since his 
last evaluation are deemed sufficient to well ground this 
claim.  Shipwash v Brown, 8 Vet. App. 218 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist veterans in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) and 38 C.F.R. § 3.103(a) (1999), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990). 

After a review of the evidence, the Board is of the opinion 
that further development of the case is required and that 
remand is necessary.  The most recent VA examination for 
compensation and pension purposes was conducted in March 
1999.  Subsequent statements from the veteran indicates that 
he has received follow-up treatment for his PTSD.  In 
particular, the veteran's alleges that he received treatment 
in January 2000.  A review of the claims folder indicates 
that these recent treatment records are not associated with 
the claims folder.  The procurement of such pertinent medical 
reports would be probative in ascertaining the current level 
of severity of the veteran's PTSD. 


Based on the foregoing, the Board has determined that his 
claim must be REMANDED to the RO for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(both VA and private) who treated the 
veteran for his PTSD since March 1999.  
After securing any necessary release(s), 
the RO should obtain these records.



2.  Upon completion of the above, the RO 
should review the issue on appeal, taking 
into consideration the entire evidentiary 
record to include information received 
subsequent to the July 1999 Statement of 
the Case.  The RO should review the 
claims folder and ensure that all of the 
development action has been conducted and 
completed in full.  If the decision 
remains adverse to the veteran, he should 
be furnished a supplemental statement of 
the case and afforded the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MARK W. GREENSTREET 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



